Case 1:19-cv-00427-MSM-LDA Document 20-4 Filed 12/11/20 Page 1 of 3 PagelD #: 389

EXHIBIT D
Case 1:19-cv-00427-MSM-LDA Document 20-4 Filed 12/11/20 Page 2 of 3 PagelD #: 390

   

Attorneys Af Law
4 Limited Liability Partnership

December 27, 2017
FALE A144 OL13 5940 7115 10

~ Estate of Apolonia M. Morais
{26 Lena Street
East Providence, R1 02914

Loan No.: XXXXXX1590

Dear Madam/Siz:

This firm serves as legal counsel to Citizens Bank, N.A. (the “Lender”), holder of a
mortgage from Apolonia M. Morais to Citizens Bank of Rhode Island dated April 13, 2004 (the
“Mortgage”), encumbering certain real property and improvements thereon located at 120 Lena
Street, East Providence, RI (the "Property”) which secures a certain promissory note executed
by Jose Faria and Apolonia M. Morais (the “Note”; together with the Mortgage and all other
documents executed in connection therewith, the “Loan Documents”) of the same date.

Please be advised that the Note is in default for breach of the conditions contained in the
Loan Documents, including the failure to make monthly payments due under the Note, Under
the terms of the Loan Documents you may cure the default by paying the amounts set forth
below on or before January 26, 2018 (the “Cure Date”). Please be advised only certified funds

will be accepted.

Monthly payments due and owing for $7,897.68
January 2017 through December 2017

Late charges ~ $140.00
Escrow Advance $10,287.94
Mter Rec Corp Adv $399.00
Legal fees and expenses 786.16
TOTAL DUE $19,510.78

If the default is not cured by December 31, 2017, the January 2018 loan payment must
also be included.

1080 Main Street
Pawtucket, Rhode Island 02866
p 401.272.1400 f 401.272.1403

www.shslawfirm.com

 
omens ASE..1:19-Cv-00427-MSM-LDA Document 20-4 Filed 12/11/20 Page 3 of 3 PagelD #: 391

If the default is not cured by the Cure Date, the balance of the Note may be deemed
accelerated without further demand, and the Lender may proceed with foreclosure of the
Mortgage. The Lender may also be entitled to all reasonable costs, expenses and fees incurred
by the Lender in pursuing its remedies including, but not limited to, reasonable attorney's fees.

As of the date of this letter, the Mortgage secures the amount of $42,768.84. Because of
interest, late charges and other charges that may vary from day to day, the amount due on the day
you pay may be greater. Hence, if you pay the amount shown above, an adjustment may be
necessary after we receive your check, in which event we will inform you before depositing the
check for collection. At the present rate in effect, interest on the Note accrues at $4.29 per day.
The rate of interest on the Note may vary under the terms thereof.

Notwithstanding any acceleration, pursuant to the terms of the Mortgage, you have the
right to reinstate your loan by paying to us all sums which would then be due under your
Mortgage had no acceleration occurred plus our attorneys’ fees and other reasonable costs of
proceedings which have been incurred as of the date of such payment. You have the right to
bring a court action to assert the non-existence of a default or any other defense to acceleration

and sale.

Unless you notify Shechtman Halperin Savage, LLP within 30 days after receiving this
notice that you dispute the validity of the debt or any portion thereof, we will assume the debt is
valid. If you notify Shechtman Halperin Savage, LLP of your dispute in writing within 30
days after receiving this notice, we will obtain verification of the debt and will mail you a copy
of such verification. Upon written request, within the 30-day period, Shechtman Halperin
Savage, LLP will provide you with the name and address of the original creditor, if different
from the current creditor.

This is an attempt to collect a debt. Any information obtained will be used for that

purpose.
Very truly yours,
ir 441
Maggie L. Pitts-Dilley, Esq.
Certified Mail/RRR.

and Regular Mail
